UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Trustees of the Northeast Carpenters Health, Pension,
Annuity, Apprenticeship, et al.,

Plaintiffs,
- against - 19CV3988 (CS)(LMS)
B&B Concrete Enterprises, Inc., et al., ORDER
Defendants.

 

 

Lisa Margaret Smith, U.S.M.J.
The Court amends its January 17, 2020, Order (Docket # 26) as follows:

Third parties JPMorgan Chase Bank, N.A., Sterling National Bank,
Provident Bank, The Whiting-Turner Contracting Company, Tuxedo
Reserve Owner LLC c/o Related Companies, and Piazza Inc. shall comply
with the subpoenas served upon them by Plaintiffs in the above-referenced
action. Third parties Intuit Inc. and Paul Tong, CPA shall comply with the
subpoenas served upon them by Plaintiffs, except for the personal income
tax documents of Defendants Paula Esteves and Manny Esteves. AI
subpoena responses are to be served no later than February 7, 2020.

Separately, Plaintiffs are ordered to notify the Court forthwith of any objections they
have received from any of the aforementioned third parties in response to their subpoenas by
filing same on ECF.

Dated: January, 402020
White Plains, New York

SO ORDERED,

   

lv AOR. o
isa Margaret Smith
United States Maat a

Southern District of New von

 
